Citation Nr: 1421758	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-18 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a mood disorder secondary to physical disability. 

2.  Entitlement to a rating in excess of 20 percent for residuals of a dislocation of the left (minor) shoulder.  

3.  Entitlement to service connection for a left leg disability, claimed as secondary to a left shoulder disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to a left shoulder disability.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant is represented by: Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to January 1976.  

In July 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the Department of Veterans Affairs (VA) Regional Office (RO).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he had been found to be disabled by the Social Security Administration (SSA) on the basis of his psychiatric, shoulder, and arm disabilities; however, SSA records have not been obtained.  Therefore, SSA records should be associated with the claims file.

Next, the Veteran has undergone several VA examinations, most recently in 2012, but none has offered an adequate opinion regarding the claims for left leg and carpal tunnel syndrome as secondary to the service-connected left shoulder disability.  Therefore, a supplemental opinion should be obtained.  

The Board also notes that the record appears to be incomplete regarding several issues.  It appears that appeals have been initiated regarding the denial of entitlement to an annual clothing allowance (July 2010 decision, October 2010 notice of disagreement), entitlement to TDIU (August 2013 decision, August 2013 notice of disagreement), and entitlement to service connection for erectile dysfunction (August 2013 decision, September 2013 notice of disagreement).  

However, there is no copy of the July 2010 rating decision located in the claims file, on Virtual VA, or on VBMS, and the only copy of the notice of disagreement was submitted as a photocopy forwarded by the White House in June 2011.  In addition, the August 2013 and September 2013 notices of disagreement are not in the claims file, on Virtual VA, or on VBMS. This raises the possibility of a temporary file that has not been associated with the claims file.

On remand, the RO should issue a statement of the case addressing entitlement to service connection for erectile dysfunction, entitlement to a TDIU, and entitlement to an annual clothing allowance, if one has not already been issued, and ensure that all pertinent correspondence and rating decisions are available to the Board either in the claims file or on Virtual VA or VBMS.  

Finally, the Veteran has indicated that he applied for VA vocational rehabilitation benefits.  As records regarding the application would be pertinent to the issue of TDIU entitlement, the vocational rehabilitation folder should be obtained and associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Request records from SSA pertaining to the Veteran's award of disability benefits.  Associate any records obtained with the claims file.  Include a copy of any responses received from SSA.  

2.  Obtain the Veteran's vocational rehabilitation folder and associate it with the claims file. 

3.  Obtain VA clinical records from the East Orange VA Medical Center for the period from April 2010 to March 2012, and from April 2013 to the present.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

4.  Direct the claims file to the most recent VA examiner, if available, for a supplemental opinion.  If not available, another appropriate health care provider should be designated.  

If the health care provider designated to provide the opinion determines that an examination is necessary to provide a reliable opinion, such an examination should be scheduled.  The health care provider is asked to offer an opinion on the following:

* Is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has a left leg disorder that was (i) caused by or (ii) permanently worsened beyond its normal progress by a service-connected left shoulder disability?

* Is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has carpal tunnel syndrome that was (i) caused by or (ii) permanently worsened beyond its normal progress by a service-connected left shoulder disability?  

With respect to the carpal tunnel syndrome, the examiner is asked to address all potential means of causation, to include the Veteran's assertion as to sleeping on his hands due to shoulder pain, cutting off the circulation, and resulting in medial nerve compression.  

If a causal relationship is found between the left leg and/or carpal tunnel syndrome and the left shoulder disability, please explain the mechanism of causation in terms of the pertinent evidence, relevant medical treatises, and generally accepted medical principles.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims folder must be made available to and reviewed by the reviewer/examiner.

5.  If one has not yet been issued, provide the Veteran with a statement of the case pertaining to the issues of entitlement to service connection for erectile dysfunction, entitlement to a TDIU, and entitlement to an annual clothing allowance, and provide him with appropriate notice of his appellate rights.  He is reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  

6.  Readjudicate the issues regarding the left shoulder, psychiatric disability, left leg, and carpal tunnel syndrome.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


